DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 13, 15-21 and 23-27 are pending and presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments, see amendment, filed 11/23/2020, with respect to claims 23-27 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. However, a new rejection over Harada et al. (U.S. Pat. No. 6083605) is presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (WO2013/129515, where U.S. PGPUB No. 2014/0363661 is referenced as an English translation).

Regarding claims 13 and 15-21, Kaminaga teaches a method of coating an article comprising: obtaining a coating composition comprising a polymer (0063), such as polyvinyl alcohol (0046) or polyvinylpyrrolidone (0046, which according to applicant’s disclosure is considered to have bulky side groups attached to the backbone of the polymer) and a clay (0063), 
However, adjusting the amount of these components will inherently alter the barrier properties of the resultant coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

2.	Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. Pat. No. 6083605).

I.	Regarding claims 23-25, Harada teaches a method of coating comprising: obtaining a coating composition comprising polyvinyl alcohol having a degree of hydrolyzation greater than 80% (column 6, lines 29-41, though Harada also provides an example with acceptable qualities at 78%, see Example 5, columns 13-14) and a clay, such as monmorillonite (column 3, lines 5-6); and forming a coating layer on an article (column 8, lines 53-55), potentially by spraying (column 8, lines 55-60); and drying the coating composition to form a barrier coating on the article (column 9, lines 17-23). Harada fails to explicitly teach the narrower range for the degree of hydrolyzation. However, Harada teaches a range overlapping the claimed range with a specific example near the endpoint of the range (see above). Furthermore, overlapping ranges are prima facie evidence of obviousness, absent evidence of criticality for the claimed range.

II.	Regarding claims 26-27, Harada makes obvious all the limitations of claim 23 (see above) but fails to explicitly teach the amount of each component in the composition. However, the amounts of each component are result-effective variables as altering their concentrations will alter the gas barrierability and adhesiveness of the coating (see Harada at column 6, lines 52-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Pertinent Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmid et al. (“Water Repellence and Oxygen and Water Vapor Barrier of PVOH-Coated Substrates before and after Surface Esterification”) cited for showing that degree of hydrolysis is a result-effective variable (Figure 4).

Conclusion
	Claims 13, 15-21 and 23-27 are pending.
	Claims 13, 15-21 and 23-27 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 5, 2021Primary Examiner, Art Unit 1796